DETAILED ACTION
In response to communications filed 23 November 2021 and 9 February 2022, this is the first Office action on the merits. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,958. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 11,202,958 B2
21. A computer-implemented method comprising:

receiving, from a source, input requesting usage of the database, wherein the source is different than the database, and wherein the database includes creator-provided metadata;

in response to the received input requesting usage of the database, generating implicit metadata regarding the database based on an analysis of the input requesting usage of the database, wherein the generated implicit metadata includes at least one keyword that is not contained in the database and that is not contained in the creator-provided metadata of the database;

adding, with a data store management system, the generated implicit metadata to the database, wherein the generated implicit metadata comprises at least one of data in the database or keywords related to the database; and


enabling the implicit metadata to be compared to query terms of a search of multiple databases including the database responsive to the search.  
1. A computer-implemented method comprising:

indexing one or more databases including creator-provided metadata and implicit metadata, the implicit metadata including keywords or other information associated with the database and that was automatically
extracted from a request to use the one or more databases in response to the request, the request being from a first source different than the one or more databases
such that the implicit metadata includes at least one keyword not contained in the one or more databases and not contained in the creator-provided metadata of the one or more databases;










receiving one or more query terms of a search of multiple databases including the one or more databases from a second source different than the one or more databases and different than the first source;

comparing the one or more query terms with the implicit metadata; responsive to comparing the query terms, determining a
ranking of the one or more databases based on the comparison of the one or more query terms with the implicit metadata; and

transmitting, via a data store management system, the determined ranking of the one or more databases to the second source from which the one or more query terms were received.


Claim Interpretation
Regarding claims 33-37, the “One or more computer readable storage media” are interpreted in light of paragraph [0030] of the specification to be “not a signal bearing medium.”

Claim Objections
Claims 21, 33, and 38 are objected to because of the following informalities: 
claim 21: “the database” lacks antecedent basis and should be --a database-- (line 2)
claim 33: “the database” lacks antecedent basis and should be --a database-- (line 4)
claim 38: “the database” lacks antecedent basis and should be --a database-- (lines 5-6)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29, 31-34, and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palo-Malouvier et al. (US 8,126,887 B2) in view of Bowman (US 2007/0282804 A1) and Haahr et al. (US 2012/0054216 A1).

Regarding claim 21, Palo-Malouvier teaches a computer-implemented method comprising:
receiving, from a source, input referencing usage of the database, wherein the source is different than the database, and wherein the database includes creator-provided metadata (see Palo-Malouvier 6:18-33, “report” input is received, where the entity providing the report is a source different than the database and 6:66-7:11 and 4:12-39 teach that the report input references usage of “data source(s),” i.e., a database, that includes created-provided metadata in a “relational or OLAP database, XML or web file”);
in response to the received input referencing usage of the database, generating implicit metadata regarding the database based on an analysis of the input referencing usage of the database, wherein the generated implicit metadata includes at least one keyword that is not contained in the database and that is not contained in the creator-provided metadata of the database (see Polo-Malouvier 6:18-46, “extract report element . . . metadata”);
adding, with a data store management system, the generated implicit metadata, wherein the generated implicit metadata comprises at least one of data in the database or keywords related to the database (see Polo-Malouvier 6:66-7:11 and 6:47-65, “metadata and data may be stored”); and
enabling the implicit metadata to be compared to query terms of a search of multiple databases including the database responsive to the search (see Polo-Malouvier 7:18-45 and 6:47-65, “suited for receiving queries against the indexed fields”). 
Palo-Malouvier does not explicitly teach wherein the input referencing usage of the database is input requesting usage of the database.
However, Bowman teaches wherein the input referencing usage of the database is input requesting usage of the database (see Bowman [0016] and [0019], “SQL extraction data”).
Both Palo-Malouvier and Bowman teach report input that uses databases; see Palo-Malouvier 6:18-33 and Bowman [0016]. It would have been obvious to one of ordinary skill in the art before the invention was made to include input requesting usage of the database, as taught by Bowman,  in combination with the techniques taught by Polo-Malouvier, because “it would be desirable to provide a method that processes the Structured Query Language (SQL) of a report to resolve any aliases and dependencies to produce a table that characterizes any dependencies between reports and the databases they rely upon” (see Bowman [0008]).
Palo-Malouvier as modified does not explicitly teach wherein the generated implicit metadata is added to the database, because Palo-Malouvier instead teaches in 6:47-65 adding the generated implicit metadata to a “data repository.”
However Haahr teaches wherein the generated implicit metadata is added to the database (see Haahr [0029], “association database”).
Haahr teaches in Fig. 2 storing data sources (“Stored Documents,” element 41) and implicit metadata (“Stored Queries,” “Weights,” and “Associations,” elements 40 and 42-43) in a single “Association Database,” where Palo-Malouvier as modified teaches storing these elements in independent databases.  It would have been obvious to one of ordinary skill in the art before the invention was made to add the generated implicit metadata to the database, as taught by Haahr,  in combination with the techniques taught by Polo-Malouvier as modified, because “there is a need for an approach to providing suggestions for search query refinements that will resolve ambiguities or over generalities or over specificities occurring in properly framed search queries” (see Haahr [0008]).

Regarding claim 22, Palo-Malouvier as modified teaches wherein the input requesting usage of the database is generated by an end using entity that is unaffiliated with the creator or maintainer of the database (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 23, Palo-Malouvier as modified teaches wherein the input requesting usage of the database is generated by an end using entity that is unaffiliated with the creator or maintainer of the database, the end using entity comprising a third-party application (see Polo-Malouvier 6:18-46 and 1:38-56, “report generation tools”).  

Regarding claim 24, Palo-Malouvier as modified teaches wherein the input requesting usage of the database is generated by an end using entity that is unaffiliated with the creator or maintainer of the database, the end using entity comprising a computing device other than an end user's computing device (see Polo-Malouvier 6:18-46 and 1:38-56, “report generation tools”).  

Regarding claim 25, Palo-Malouvier as modified teaches wherein the input requesting usage of the database is generated by an end using entity that is unaffiliated with the creator or maintainer of the database, the end using entity comprising a server (see Polo-Malouvier 6:18-46, “reports . . . networked data repository”).  

Regarding claim 26, Palo-Malouvier as modified teaches wherein the adding includes writing the generated implicit metadata to a table within the database  (see Haahr [0029] and Polo-Malouvier 6:47-65, where the “indexed fields” are fields in a table, as taught by Polo-Malouvier, within the database taught by Haahr).  

Regarding claim 27, Palo-Malouvier as modified teaches wherein the generated implicit metadata is associated with an entirety of the database (see Polo-Malouvier 6:18-46).  

Regarding claim 28, Palo-Malouvier as modified teaches wherein the generated implicit metadata is associated with a subset of the data within the database (see Polo-Malouvier 6:18-46).  

Regarding claim 29, Palo-Malouvier as modified teaches wherein the input requesting usage of the database is associated with an interactive development environment configured to be utilized to produce code that generates or transforms data of the database (see Polo-Malouvier 6:66-7:11 and 1:38-56, “report generation tools”).  

Regarding claim 31, Palo-Malouvier as modified teaches wherein the generated implicit metadata is associated with the source different than the database (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 32, Palo-Malouvier as modified teaches wherein the generated implicit metadata pertains to keywords or other information extracted responsive to generation of a report from the database (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 33, Palo-Malouvier teaches one or more computer readable storage media having computer readable instructions stored therein which, in response to execution, cause a computing device to perform operations (see Polo-Malouvier 13:9-31),
the operations comprising:
receiving, from a source, a communication referencing usage of the database by the source, wherein the source is different than the database, and wherein the database includes creator-provided metadata (see Palo-Malouvier 6:18-33, a “report” communication is received, where the entity providing the report is a source different than the database and 6:66-7:11 and 4:12-39 teach that the report communication references usage of “data source(s),” i.e., a database, that includes created-provided metadata in a “relational or OLAP database, XML or web file”);
in response to the received communication referencing usage of the database, extracting implicit metadata regarding the database from the communication referencing usage of the database, wherein the implicit metadata includes at least one keyword that is not contained in the database and that is not contained in the creator-provided metadata of the database (see Polo-Malouvier 6:18-46, “extract report element . . . metadata”);
via a data store management system, causing the storing of the extracted implicit metadata, wherein the extracted implicit metadata comprises at least one of data stored in the database or keywords related to the database (see Polo-Malouvier 6:66-7:11 and 6:47-65, “metadata and data may be stored”); and
enabling the extracted implicit metadata to be compared to query terms of a search of multiple databases including the database responsive to the search (see Polo-Malouvier 7:18-45 and 6:47-65, “suited for receiving queries against the indexed fields”).  
Palo-Malouvier does not explicitly teach wherein the communication referencing usage of the database is a communication requesting usage of the database.
However, Bowman teaches wherein the communication referencing usage of the database is a communication requesting usage of the database (see Bowman [0016] and [0019], “SQL extraction data”).
Both Palo-Malouvier and Bowman teach report communications that use databases; see Palo-Malouvier 6:18-33 and Bowman [0016]. It would have been obvious to one of ordinary skill in the art before the invention was made to include a communication requesting usage of the database, as taught by Bowman,  in combination with the techniques taught by Polo-Malouvier, because “it would be desirable to provide a method that processes the Structured Query Language (SQL) of a report to resolve any aliases and dependencies to produce a table that characterizes any dependencies between reports and the databases they rely upon” (see Bowman [0008]).
Palo-Malouvier as modified does not explicitly teach wherein the extracted implicit metadata is stored in the database, because Palo-Malouvier instead teaches in 6:47-65 storing the extracted implicit metadata in a “data repository.”
However Haahr teaches wherein the extracted implicit metadata is stored in the database (see Haahr [0029], “association database”).
Haahr teaches in Fig. 2 storing data sources (“Stored Documents,” element 41) and implicit metadata (“Stored Queries,” “Weights,” and “Associations,” elements 40 and 42-43) in a single “Association Database,” where Palo-Malouvier as modified teaches storing these elements in independent databases.  It would have been obvious to one of ordinary skill in the art before the invention was made to store the extracted implicit metadata in the database, as taught by Haahr,  in combination with the techniques taught by Polo-Malouvier as modified, because “there is a need for an approach to providing suggestions for search query refinements that will resolve ambiguities or over generalities or over specificities occurring in properly framed search queries” (see Haahr [0008]).

Regarding claim 34, Palo-Malouvier as modified teaches wherein the communication is associated with an end user's interaction with data of the database (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 36, Palo-Malouvier as modified teaches wherein the communication comprises a communication other than an e-mail communication (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 37, Palo-Malouvier as modified teaches wherein the communication is associated with an additional source other than a creator or maintainer of the database (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 38, Palo-Malouvier teaches a computing device, comprising:
a memory and a processor that are respectively configured to store and execute instructions for causing the computing device to perform operations (see Polo-Malouvier, claim 19),
the operations comprising:
receiving, from a source, a communication referencing usage of the database by the source, wherein the source is different than the database, and wherein the database includes creator-provided metadata (see Palo-Malouvier 6:18-33, a “report” communication is received, where the entity providing the report is a source different than the database and 6:66-7:11 and 4:12-39 teach that the report communication references usage of “data source(s),” i.e., a database, that includes created-provided metadata in a “relational or OLAP database, XML or web file”);
in response to the received communication referencing usage of the database, extracting implicit metadata regarding the database from the communication referencing usage of the database, wherein the implicit metadata includes at least one keyword that is not contained in the database and that is not contained in the creator-provided metadata of the database (see Polo-Malouvier 6:18-46, “extract report element . . . metadata”);
via a data store management system, causing the storing of the extracted implicit metadata, wherein the extracted implicit metadata comprises at least one of data stored in the database or keywords related to the database (see Polo-Malouvier 6:66-7:11 and 6:47-65, “metadata and data may be stored”); and
enabling the extracted implicit metadata to be compared to query terms of a search of multiple databases including the database responsive to the search  (see Polo-Malouvier 7:18-45 and 6:47-65, “suited for receiving queries against the indexed fields”).  
Palo-Malouvier does not explicitly teach wherein the communication referencing usage of the database is a communication requesting usage of the database.
However, Bowman teaches wherein the communication referencing usage of the database is a communication requesting usage of the database (see Bowman [0016] and [0019], “SQL extraction data”).
Both Palo-Malouvier and Bowman teach report communications that use databases; see Palo-Malouvier 6:18-33 and Bowman [0016]. It would have been obvious to one of ordinary skill in the art before the invention was made to include a communication requesting usage of the database, as taught by Bowman,  in combination with the techniques taught by Polo-Malouvier, because “it would be desirable to provide a method that processes the Structured Query Language (SQL) of a report to resolve any aliases and dependencies to produce a table that characterizes any dependencies between reports and the databases they rely upon” (see Bowman [0008]).
Palo-Malouvier as modified does not explicitly teach wherein the extracted implicit metadata is stored in the database, because Palo-Malouvier instead teaches in 6:47-65 storing the extracted implicit metadata in a “data repository.”
However Haahr teaches wherein the extracted implicit metadata is stored in the database (see Haahr [0029], “association database”).
Haahr teaches in Fig. 2 storing data sources (“Stored Documents,” element 41) and implicit metadata (“Stored Queries,” “Weights,” and “Associations,” elements 40 and 42-43) in a single “Association Database,” where Palo-Malouvier as modified teaches storing these elements in independent databases.  It would have been obvious to one of ordinary skill in the art before the invention was made to store the extracted implicit metadata in the database, as taught by Haahr,  in combination with the techniques taught by Polo-Malouvier as modified, because “there is a need for an approach to providing suggestions for search query refinements that will resolve ambiguities or over generalities or over specificities occurring in properly framed search queries” (see Haahr [0008]).

Regarding claim 39, Palo-Malouvier as modified teaches wherein the communication is associated with an end user's interaction with data of the database (see Polo-Malouvier 6:18-46, “reports”).  

Regarding claim 40, Palo-Malouvier as modified teaches wherein the communication is associated with an additional source other than a creator or maintainer of the database (see Polo-Malouvier 6:18-46, “reports”).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palo-Malouvier et al. (US 8,126,887 B2) in view of Bowman (US 2007/0282804 A1) and Haahr et al. (US 2012/0054216 A1) as applied to claim 21, and further in view of Rush et al. (US 8,688,676 B2).

Regarding claim 30, Palo-Malouvier as modified teaches wherein the input requesting usage of the database is associated with an interactive development environment configured to be utilized to produce code that generates or transforms data of the database (see Polo-Malouvier 6:66-7:11 and 1:38-56, “report generation tools”).
Polo-Malouvier as modified does not explicitly teach wherein at least some of the generated implicit metadata pertains to developer comments in said code.
However, Rush teaches wherein at least some of the generated implicit metadata
pertains to developer comments in said code (see Rush 7:1-11, indexing source code and
comments).
It would have been obvious to one of ordinary skill in the art before the invention was made to index source code and comments, as taught by Rush, in combination with the techniques taught by Polo-Malouvier as modified, because “it may be useful to develop a system allowing organized access to software source code from a variety of software applications or source code repositories. Moreover, it may be useful to categorize or otherwise organize such information, allowing for access to the source code in an efficient manner” (see
Rush 1:28-41)

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palo-Malouvier et al. (US 8,126,887 B2) in view of Bowman (US 2007/0282804 A1) and Haahr et al. (US 2012/0054216 A1) as applied to claim 33, and further in view of Chung et al. (US 2012/0124143 A1).

Regarding claim 35, Palo-Malouvier as modified does not explicitly teach wherein the communication comprises an e-mail communication.  
However, Chung teaches wherein the communication comprises an e-mail communication (see Chung [0018], “attachment to an email”).
It would have been obvious to one of ordinary skill in the art before the invention was made to combine email-communication, as taught by Chung, with the techniques taught by Palo-Malouvier as modified, because “Email attachments are a convenient method to transfer data to another a person, and per e-mail standards, one or more files may be attached to an email which can be directed to one or more e-mail addresses” (see Chung [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159